Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                                       No. 04-19-00114-CV

                                       James MCKINNON,
                                            Appellant

                                                  v.

                                   BANK OF AMERICA, N.A.,
                                          Appellee

                          From the County Court, Gillespie County, Texas
                                       Trial Court No. 1638
                             Honorable Mark Stroeher, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 14, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant James F. McKinnon appeals the trial court’s judgment signed on January 31,

2019. Appellant filed his appellant’s brief on April 10, 2019, followed by an amended brief on

April 22, 2019. After reviewing the amended brief, we struck it for failing to comply with the

Texas Rules of Appellate Procedure and ordered appellant to file a second amended brief on or

before June 17, 2019. See TEX. R. APP. P. 38.9(a). Neither a second amended brief nor a motion

for extension of time was filed. On July 9, 2019, we ordered appellant to file the second amended

brief on or before July 19, 2019. We cautioned appellant that if he did not file a brief by that date,
                                                                                    04-19-00114-CV


we would dismiss the appeal for want of prosecution. See id. R. 38.8(a). Appellant has not filed

a brief.

           We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Bank of America, N.A., recover its costs of this appeal from appellant, James McKinnon.

                                                  PER CURIAM




                                                 -2-